Title: To Thomas Jefferson from Gideon Granger, 28 August 1803
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dear Sir. 
            Suffield August 28th 1803
          
          I can now speak with confidence on the subject of a Collector at New Haven. I am fully convinced that evry republican in the State who is not himself a Candidate ardently wishes that Abm. Bishop may be appointed—Indeed I should not have beleived that any man for any Office could have united so generally the wishes and feelings of the People—
          There are a number who would be fond of the Office. The Marshal, Henry Edwards Esq & O L Phelps Esq are among the most prominent Candidates but all refuse to interfere with Bishop. Either of them are greatly to be preferred to Saml. Broome who I understand by his friends in New York and by a Tory Intrigue at New Haven has been strongly reccommended. If he suceeds either the Office will pass into the hands of his Son in Law a bitter Tory, or a greater evil be experienced. I have seen or heard from most of Our leading friends—They have all wished me to support Bishop and I most cordially (notwithstandg what has heretofore influenced my Opinions) reccommend him for the appointment.
          Sir, when conversing on the Subject of a register for the commission of Adams County you mentioned that you had authorized Mr. Kirby to appoint that Officer because you did not know who to select as you tho’t the emoluments would not form a sufficient Inducement to persuade any person to undertake the Journey fm. this Country. Upon my return here I found a Young Man who I have heretofore educated to the Law about to remove to that Country & advised Mr. Kirby of the fact & reccommended him for the Office. From him I discovered that he was restricted to appoint a Citizen of that County.
          As I supposed this Order originated in the same cause that led to the delegation of the power and as it appeared at least probable that in so infant a Country no person could be found who had not some interest in the Soil, I tho’t I might venture to ask whether it would be agreeable to you to have a Citizen appointed who goes into that Country with a view of making it the place of his residence—
          The man reccommended is of undoubted integrity and decent acquirements.
          The Tories here have at length discovered that Louisiana will ruin us—
           I am with great Esteem & respect Yours Sincerely
          
            
              Gidn Granger
            
          
        